Citation Nr: 0319147	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder or 
disorders as a result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty nearly continuously from 
June 1948 to May 1962.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was received in June 2001, a 
statement of the case was issued in August 2001 and a 
substantive appeal was received in August 2001.  

The veteran has raised the issue of entitlement to service 
connection for a respiratory disorder based on exposure to 
ionizing radiation.  It appears that the RO is in the process 
of developing this claim.  In February 2003, the veteran 
requested that the Board also adjudicate his claim.  
Unfortunately, the Board has limited jurisdiction and may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  One 
reason for the Federal Circuit's recent ruling in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which invalidated the Board's ability 
to develop claims independently from the RO, appears to be 
that the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a).  
Notwithstanding, the Board believes that its actions in this 
case may assist the RO in adjudicating this new claim.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA compels 
remand.

The veteran contends that his skin disorder or disorders are 
the result of occupational exposure to radiation during his 
military service.  To establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in such disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(b) (2002).  To 
establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For a veteran who was exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such service may be established in one 
of three different ways.  First, there are types of cancers 
that are presumptively service connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  The veteran does not have 
these disorders.  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Cancer is listed within this section.  The third basis for a 
determination of service connection is a finding of direct 
service connection by establishing a showing that the disease 
was incurred in or aggravated by service.  See Combee v. 
Brown, 34 Fed. 3d. 1039, 1042, (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.311, whose statutory 
authority is 38 U.S.C.A. § 501, provides a separate method by 
which claimants who suffer from various radiogenic diseases, 
identified at section 3.311(b)(2)(i) (and includes cancer), 
may establish service connection when it is contended that 
the onset of the disease is the result of exposure to 
ionizing radiation.  This involves obtaining an estimate of 
the dose of radiation to which the claimant was exposed, and 
then obtaining an advisory opinion from the Under Secretary 
for Health, followed by a determination by the Under 
Secretary for Benefits regarding the likelihood that the 
claimant's disease resulted from exposure to radiation in 
service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).  

Efforts by the RO and the veteran to obtain an estimate of 
the dose of radiation to which the claimant was exposed was 
not successful.  The RO has been repeatedly unable to obtain 
a radiation does estimate.  Thus, 38 C.F.R. § 3.311 will not 
provide a basis to grant the veteran's claim.

The third basis for a determination of service connection is 
a finding of direct service connection by establishing a 
showing that the disease was incurred in or aggravated by 
service.  See Combee v. Brown, 34 Fed. 3d. 1039, 1042, (Fed. 
Cir. 1994).  While the veteran may not have been exposed to 
atomic denotations such as those cited within 38 C.F.R. 
§ 3.309(d), the veteran has, arguably, provided evidence 
indicating limited exposure on an occupational basis to some 
form of atomic materials in the middle to late 1950's, 
including a change of military occupational specialty (MOS) 
record dated June 1959.  While it is still unclear that such 
exposure could cause the disorders at issue, the Board 
believes that in light of the veteran's contentions and the 
Veterans Claims Assistance Act of 2000 (VCAA), a medical 
opinion regarding this subject should be obtained.   

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a) and 
3.326(a)).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board prematurely, the Board will not be 
able to adjudicate the claim prior to the 
expiration of the one year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The veteran should be afforded a VA 
examination by an appropriate medical 
specialist to determine the nature, 
extent of severity, and etiology of any 
skin disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
specialist studies should be conducted.

After the examination and a review of the 
evidence in the claims folder, including 
service, private, and VA medical records, 
and any pertinent records regarding the 
veteran's military service, the physician 
should express opinions as to the 
following, bearing in mind the further 
instructions below:  

(a) What is the nature and extent of 
severity of the veteran's current skin 
disorder(s)?    

(b) What is the etiology and correct 
diagnosis of any skin disorder(s) found?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current skin 
disorder(s) and the veteran's military 
service that ended May 1962?

In responding to these questions, the 
physician may first formulate an opinion 
based upon the examination and review of 
the record, including any statements of 
medical history provided by the 
appellant.  Attempts to obtain a 
radiation dose estimate of the veteran 
during his military service have not been 
successful.  
However, based on a review of the 
veteran's service records, the examiner 
may assume a limited occupational 
exposure to radiation in the 1950's.  The 
critical question the examiner must 
address is whether it is as likely as not 
that this limited exposure has caused the 
veteran's current skin disorder(s).   

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied upon or 
rejected in forming any opinion.  If the 
physician believes that a specialist 
opinion is required, he or she should so 
indicate.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a skin disorder or 
disorders as a result of ionizing 
radiation exposure.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until otherwise notified; 
however, the veteran is hereby notified that failure to 
report for any schedular VA examination(s) without good cause 
shown may adversely affect the outcome of his claim of 
entitlement to service connection for a skin disorder or 
disorders as a result of exposure to ionizing radiation.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


